DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest the invention of the independent claims, in particular with respect to the limitations directed towards extracting a set of radiomic features from a peri-tumoral region and a tumoral region, and providing the set of radiomic features to a machine learning classifier trained to distinguish minimally invasive adenocarcinoma (MIA) and adenocarcinoma in situ (AIS) from invasive adenocarcinoma. Selected pertinent prior art is discussed below.
Madabhushi et al. (US 2017/0039737, of record, hereinafter “Madabhushi ‘737”) disclose decision support for disease characterization and treatment response with disease and peri-disease radiomics. Madabhushi ‘737 teaches segmenting a perinodular (i.e., peri-tumoral) region associated with a lung nodule, extracting features of the perinodular region, and using the extracted features to classify the nodule ([0021], [0042] - [0044]). However, although Madabhushi ‘737 performs an analysis of a perinodular  region, the analysis of Madabhushi ‘737 does not include evaluation of radiomic features from a tumoral region, as required by the instant independent claims. In addition, although ‘737 teaches a machine learning classifier trained to distinguish different nodule classifications, the classifications include carcinoma, adenocarcinoma, or granuloma ([0024], [0050]), rather than MIA, AIS, and invasive adenocarcinoma, as required by the instant independent claims. 
Madabhushi et al. (US 2016/0196648, of record, hereinafter “Madabhushi ‘648”) disclose disease characterization from fused pathology and radiology data. Madabhushi ‘648 teach distinguishing invasive adenocarcinoma from AIS using textural features (abstract) that are provided to a machine trained classifier (([0016]). However, Madabhushi ‘648 does not extract a set of radiomic features from a peri-tumoral region, and the classifier of Madabhushi ‘648 is not trained to distinguish MIA from AIS and invasive adenocarcinoma.
Madabhushi et al. (US 2016/0155225, of record, hereinafter “Madabhushi ‘225”) disclose textural analysis of lung nodules. Madabhushi ‘225 teach a machine trained classifier that uses texture features to classify a ground glass nodule as frank invasive adenocarcinoma or MIA ([0033]). However, Madabhushi ‘225 does not extract a set of radiomic features from a peri-tumoral region, and the classifier of Madabhushi ‘225 is not trained to distinguish AIS from MIA and invasive adenocarcinoma.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793